Citation Nr: 0627609	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-20 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Reno, 
Nevada Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a low back disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had acute low back strain during service that 
resolved without chronic residual disability.

3.  The veteran had new low back strains and injuries after 
service, and his current low back disorder is not 
attributable to injury during service.


CONCLUSION OF LAW

A current low back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in May 
2001 and April 2004.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate claims for service connection.  The notices did 
not inform the veteran of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.

Despite the inadequacy of the VCAA notices as to the elements 
of establishing a disability rating or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in those issues that the 
Board is presently deciding.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board herein denies service connection for a 
low back disorder.  The RO will not be assigning a rating or 
an effective date, so there is no possibility of prejudice to 
the veteran on the matters of ratings or effective dates.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Low Back Disorder

The veteran contends that he has recurrent low back problems 
that began during service. Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In the case of certain chronic 
diseases, including arthritis, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

No back complaints or disorders were noted on examination of 
the veteran in July 1963 for entry into service.  In a March 
1967 medical history, the veteran reported recurrent back 
pain since 1965.  No current back disorder was noted at the 
time of a March 1967 service separation examination.  A few 
days after the examination, the veteran was seen at a service 
dispensary reporting low back pain of two weeks duration.  He 
reported having had low back injuries and strains one year 
and two years earlier, and subsequent recurrent low back 
pain.  The examiner noted mild tenderness, and listed an 
impression of mild low back strain.

The veteran's claims file does not contain any records of 
post-service medical treatment in the 1960s or 1970s.  In VA 
outpatient treatment notes from April 1982, the veteran 
reported low back pain following lifting a heavy object a few 
days earlier.  He stated that he had a history of low back 
problems since the age of eighteen.  The examiner noted 
paravertebral muscle spasm.  A straight leg raising test was 
negative.  Lumbosacral spine x-rays were negative.  The 
examiner's impression was low back strain.  The veteran was 
seen again in August 1982 for low back pain after moving 
heavy objects.  The examiner noted muscle spasm.  The 
examiner's impression was low back strain.

In October 1985, the veteran received VA outpatient treatment 
for low back pain with onset with recent lifting of a heavy 
object.  There was pain on straight leg raising bilaterally.  
Lumbosacral spine x-rays revealed mild narrowing of the 
lumbosacral interspace, with slight adverse change since 
April 1982 x-rays.  The treating physician placed the veteran 
on two weeks strict bedrest.

VA outpatient treatment notes from December 1987 show that 
the veteran was seen reporting three days of low back pain 
after lifting something heavy.  Thoracolumbar spine x-rays 
showed slight scoliosis of the thoracic spine, and 
straightening of the normal lordotic and kyphotic curvatures, 
described as probably secondary to spasm.

Notes of VA outpatient treatment of the veteran in the 1990s 
show occasional complaints of low back pain, including a 
flare-up of pain for two weeks in March 1994.  Treatment 
notes from 2000 to 2004 show ongoing complaints of and 
medication for low back pain.  Lumbosacral spine x-rays taken 
at VA facility in September 2001 showed moderately severe 
disc space narrowing at L5-S1.  The radiologist's impression 
was mild degenerative disc disease and osteoarthritis.

The veteran has reported a history of low back symptoms since 
his service years.  He reported having undergone surgery on 
his low back in the late 1980s.  He has indicated that the 
surgery had been performed by a private physician, J. C., 
M.D..  VA received medical records from Dr. C., an orthopedic 
surgeon.  The records that VA received note a history of a 
low back surgery in 1989 or 1990, but are dated from 1996 and 
1997, and mainly address a left elbow disorder.  In a March 
2005 remand, the Board requested that the RO seek records of 
earlier treatment of the veteran by Dr. C.  A notation in the 
claims file indicates that the veteran did not submit a 
requested release for the RO to request such records.

On VA examination in September 2005, the veteran reported a 
history of sudden onset of low back pain while changing an 
aircraft tire, about two years before separation from 
service.  He reported having had a back injury after service 
in 1969, and another in the mid 1980s.  He described the 
symptoms and treatment of each injury.  He reported having 
had low back surgery in 1988, and having persistent low back 
pain since the surgery.  On examination, the veteran had some 
limitation of motion of the lumbar spine, and he reported 
pain at the extremes of the ranges of motion.  Lumbosacral 
spine x-rays showed a surgical laminectomy at L4 and L5, and 
marked narrowing of the L5-S1 interspace.  There were no 
neurological abnormalities.

The examiner expressed the opinion that the veteran's current 
low back disorder was secondary to work injury that occurred 
after his separation from service.  The examiner noted that 
the veteran's low back pain during service had not included 
leg pain, and that his post-service surgery had addressed a 
herniated disc.  The examiner concluded that the lumbar 
strain that occurred during the veteran's service was not the 
cause of his surgery or his present lumbar spine condition.

The veteran had low back strain during service.  He had low 
back strain on multiple occasions after service, and has had 
chronic low back low back pain leading up to and since 
undergoing spine surgery in the late 1980s.  The medical 
evidence demonstrates that the condition reported in service 
was acute in nature, resolving without chronic residual 
disability. The present low back disorder had its onset and 
is related to events occurring after the veteran's separation 
from service. The physician who examined the veteran in 
September 2005 provided the opinion that the veteran had new 
injuries and strains after service, and that his current low 
back disorder is not related to injuries during service.  
There is no competent medical finding or opinion to the 
contrary supporting a link between the current low back 
disorder and service.  Thus, the preponderance of the 
evidence is against service connection for the current low 
back disorder.


ORDER

Entitlement to service connection for a low back disorder is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


